Berdon, J.,
dissenting. I agree with the dissenting opinion of Justice Katz that the search warrant in this case was invalid. In view of this court’s decisions in J. C. Penney Properties, Inc. v. Peter M. Santella Co., 210 Conn. 511, 555 A.2d 990 (1989), and Red Rooster Construction Co. v. River Associates, Inc., 224 Conn. 563, 620 A.2d 118 (1993), the reasoning of the majority eludes me.
In J. C. Penney Properties, Inc. v. Peter M. Santella Co., supra, 210 Conn. 512, 518, although the oath was administered to the lienor, there was, as in this case, no written recital of that fact and the court invalidated the lien. In Red Rooster Construction Co. v. River Associates, Inc., supra, 224 Conn. 577, 579, although the mechanic’s lien was signed by the lienor and the notary memorialized the lienor’s oath with a signature, the court held that the failure to conduct a formal ceremony was enough to invalidate the lien. This court in Red Rooster Construction Co. reaffirmed its reasoning in J. C. Penney Properties, Inc., as follows: “To validate a mechanic’s lien certificate without any evidence that the claimant performed some act or form of ceremony indicating that the claimant consciously undertook the obligation of an oath ‘would invite confusion, delay and uncertainty into an area where certainty and complete compliance with the statutory requirements are of paramount importance to inter*38ested parties and the general public.’ J. C. Penney Properties, Inc. v. Peter M. Santella Co., supra, 518.” Red Rooster Construction Co. v. River Associates, Inc., supra, 579.
I am unable to understand why this court would apply a more forgiving standard in scrutinizing a defective search warrant than the requirement of strict compliance with the formalities of the oath it has repeatedly applied in cases such as J. C. Penney Properties, Inc., and Red Rooster Construction Co., where the validity of a mechanic’s lien was challenged. It would seem to me, as Justice Katz points out in her dissenting opinion, that we should be more concerned with the formalities of the oath when the fundamental constitutional right of privacy is implicated, as it is in the present case.
Accordingly, I join Justice Katz in her dissent.1

 I also agree with Justice Katz that a “good faith exception” to the exclusionary rule is inapplicable to this invalid warrant.